In an action to recover damages for personal injuries, the plaintiff and nonparty, Mark E. Alter, appeal from an order of the Supreme Court, Nassau County (Galasso, J.), dated July 10, 2003, which granted the defendant’s motion to disqualify Mark E. Alter as the plaintiffs counsel.
*260Ordered that order is reversed, on the law and as a matter of discretion, with costs, and the motion is denied.
Under the particular circumstances of this case, the Supreme Court should not have granted the defendant’s motion. Santucci, J.E, Schmidt, Townes and Mastro, JJ., concur.